In Mandamus. On respondent’s answer and motion for judgment on pleadings, relator’s motions for leave to amend the caption of the complaint, to strike motion for judgment on the pleadings, and to disqualify Jennifer L. Urban from representing respondent, and respondent’s motion to strike relator’s motions to amend complaint, to strike, and to disqualify counsel. Relator’s motion for leave to amend the caption of the complaint is granted. Relator’s motions to strike and to disqualify counsel are denied. Respondent’s motion for judgment on the pleadings is granted. Cause dismissed.
Moyer, C.J., Resnick, Pfeifer, Lundberg Stratton, O’Connor, O’Donnell and Lanzinger, JJ., concur.